 



Exhibit 10(r)
FIFTH AMENDMENT TO CREDIT AGREEMENT
          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of September 27,
2006 (this “Amendment”), is among KEITHLEY INSTRUMENTS, INC., an Ohio
corporation (the “Company”), Subsidiary Borrowers (referred to below and
collectively with the Company, the “Borrowers”), the Lender (as referred to
below) and JPMORGAN CHASE BANK, N.A., a national banking association, successor
by merger with Bank One, NA, (Main Office Columbus), as Agent for the Lender (in
such capacity the “Agent”).
RECITALS
          A. The Company, certain Subsidiary Borrowers party thereto, the Lender
party thereto and Agent are parties to a Credit Agreement, dated as of March 30,
2001, as amended by a First Amendment to Credit Agreement dated as of August 1,
2002, as amended by a Second Amendment to Credit Agreement dated as of March 28,
2003, as amended by a Third Amendment to Credit Agreement dated as of March 30,
2004 and as amended by a Fourth Amendment to Credit Agreement dated as of
March 30, 2005 (as now and hereafter amended, the “Credit Agreement”), pursuant
to which the Lender agreed, subject to the terms and conditions thereof, to
extend credit to the Borrowers.
          B. The Borrowers desire to amend the Credit Agreement and the Agent
and the Lender are willing to do so strictly in accordance with the terms
hereof.
TERMS
          In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
1. ARTICLE 1.
AMENDMENTS
          Upon fulfillment of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:
     1.1 Section 6.16.2 shall be amended and restated to read as follows:
            6.16.2. EBDA minus Distributions and Liquid Assets. In the event the
amount of EBDA minus Distributions is a negative number, the Company will not
permit (i) EBDA minus Distributions plus non-recurring expenses plus non-cash
compensation expense, calculated in accordance with Agreement Accounting
Principles as of the last day of each fiscal quarter for the four consecutive
fiscal quarters then ending, to exceed 10% of Consolidated Liquid Assets, and
(ii) EBDA minus Distributions plus non-recurring expenses plus non-cash
compensation expense, calculated in accordance with Agreement Accounting
Principles as of the last day of each fiscal quarter for the fiscal quarter then
ending and annualized, to exceed 15% of Consolidated Liquid Assets. In the event
the amount of EBDA minus Distributions is a positive number, this covenant will
be inapplicable.

 



--------------------------------------------------------------------------------



 



ARTICLE 2.
REPRESENTATIONS
          Each Borrower represents and warrants to the Agent and the Lender
that:
     2.1 The execution, delivery and performance of this Amendment is within its
powers, has been duly authorized and is not in contravention with any law, of
the terms of its Articles of Incorporation or By-laws, or any undertaking to
which it is a party or by which it is bound.
     2.2 This Amendment is the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with the terms hereof.
     2.3 After giving effect to the amendments herein contained, the
representations and warranties contained in Article V of the Credit Agreement
are true on and as of September 27, 2006 with the same force and effect as if
made on and as of September 27, 2006.
     2.4 No Default or Unmatured Default exists or has occurred and is
continuing on the date hereof.
3. ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
          This Amendment shall not become effective until each of the following
has been satisfied:
     3.1 This Amendment shall be signed by each Borrower, the Agent and the
Lender.
4. ARTICLE 4.
MISCELLANEOUS.
     4.1 References in the Credit Agreement or in any note, certificate,
instrument or other document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as amended hereby and as further amended from
time to time.
     4.2 The Company agrees to pay and to save the Agent harmless for the
payment of all costs and expenses arising in connection with this Amendment,
including the reasonable fees of counsel to the Agent in connection with
preparing this Amendment and the related documents.
     4.3 Each Borrower acknowledges and agrees that the Agent and the Lender
have fully performed all of their obligations under all documents executed in
connection with the Credit Agreement and all actions taken by the Agent and the
Lender are reasonable and appropriate under the circumstances and within their
rights under the Credit Agreement and all other documents executed in connection
therewith and otherwise available. Each Borrower represents and warrants that it
is not aware of any claims or causes of action against the Agent or any Lender,
any participant lender or any of their successors or assigns.
     4.4 Except as expressly amended hereby, each Borrower agrees that the
Credit Agreement and all other Loan Documents are ratified and confirmed and
shall remain in full force and effect and that it has no set off, counterclaim
or defense with respect to any of the foregoing. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

-2-



--------------------------------------------------------------------------------



 



     4.5 This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument.
          IN WITNESS WHEREOF, the parties signing this Amendment have caused
this Amendment to be executed and delivered as of September 27, 2006.

              KEITHLEY INSTRUMENTS, INC.
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Vice President and Chief Financial Officer
 
       
 
            KEITHLEY INSTRUMENTS GmbH
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS SARL
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS LTD.
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS SRL
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS BV
 
       
 
  By:   /s/ Mark J. Plush
 
       
 
       
 
  Its:   Director
 
       

-3-



--------------------------------------------------------------------------------



 



              KEITHLEY INSTRUMENTS SA
 
       
 
  By:   /s/Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS KK
 
       
 
  By:   /s/Mark J. Plush
 
       
 
       
 
  Its:   Managing Director
 
       
 
            KEITHLEY INSTRUMENTS
INTERNATIONAL CORP.
 
       
 
  By:   /s/Mark J. Plush
 
       
 
       
 
  Its:   Director / Secretary Treasurer
 
       
 
            JPMORGAN CHASE BANK, N.A., successor by
merger with Bank One, NA (Main Office Columbus), as
Agent, LC Issuer and Lender
 
       
 
  By:   /s/ Henry W. Centa
 
       
 
       
 
  Its:   Senior Vice President
 
       

-4-